OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claims 4, 18-19; 
Replaced Claim 1 with the following claim:
--      1.		A semiconductor device comprising: 
      	a trench formed in a substrate; 
      	an active region defined in the substrate by the trench; 
   	an isolation layer formed in the trench, and including a rupture portion contacting an edge of the active region; 
a first conductive plug formed on the isolation layer so as to contact the rupture portion; and 
      	a gate structure including a gate dielectric layer formed on the active region and a gate electrode formed on the gate dielectric layer,
   wherein the isolation layer is positioned in the substrate at a lower level than that of the gate structure,
   wherein the isolation layer includes a liner formed over the trench, and a gap-fill material filling the trench over the liner,
   wherein the rupture portion is formed at a portion of the liner which is in contact with the first conductive plug, 
   wherein the rupture portion is disposed laterally between a lower portion of the first conductive plug and the edge of the active region, and 
   wherein the rupture portion is direct contact with a lower portion of the first conductive plug and is not in contact with the edge of the active region.	--

Authorization for this examiner’s amendment was given in a telephone interview with George Ellis on August 31, 2021.
Allowance Subject Matter
Claims 1-3, 5-17 and 20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Jung et al (U.S. Patent No. 9,305,786) and/or Choi et al (U.S. Patent 9,627,390), does not anticipate or suggest such limitations as: “wherein the isolation layer includes a liner formed over the trench, and a gap-fill material filling the trench over the liner, wherein the rupture portion is formed at a portion of the liner which is in contact with the first conductive plug, wherein the rupture portion is disposed laterally between a lower portion of the first conductive plug and the edge of the active region, and  wherein the rupture portion is direct contact with a lower portion of the first conductive plug and is not in contact with the edge of the active region” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 12/13/2019, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 03, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815